                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,            :       Case No. 3:16-cr-099
                                                             Also 3:20-cv-031

                                                             District Judge Walter H. Rice
       -   vs   -                                            Magistrate Judge Michael R. Merz

RODRIGO GARCIA-LOZA,

                               Defendant.            :



                       REPORT AND RECOMMENDATIONS


       This case is before the Court on Defendant’s Motion to Vacate under 28 U.S.C. § 2255

(ECF No. 58). As a request for post-conviction relief, it is referred to the undersigned under

General Order Day 13-01.

       The Motion is before the Court for initial review pursuant to Rule 4(b) of the Rules

Governing § 2255 Proceedings which provides:

                The judge who receives the motion must promptly examine it. If it
                plainly appears from the motion, any attached exhibits, and the
                record of prior proceedings that the moving party is not entitled to
                relief, the judge must dismiss the motion and direct the clerk to
                notify the moving party. If the motion is not dismissed, the judge
                must order the United States to file an answer, motion, or other
                response within a fixed time, or take other action the judge may
                order.




                                                 1
       Defendant seeks relief on the basis of United States v. Davis, 139 S. Ct. 2319 (June 24,

2019), which holds 18 U.S.C. § 924(c)(3)(B)’s definition of a crime of violence (the so-called

“residual clause”) is unconstitutionally vague.

       Garcia-Loza argues his Motion is timely because it was filed within one year of the Davis

decision and the AEDPA one-year statute of limitation began to run on that date. The Magistrate

Judge assumes for the sake of argument that Davis should be applied retroactively to cases on

collateral review, such as this one. Welch v. United States, 576 U.S. ___, 136 S. Ct. 1257 (2016);

In re: Windy Watkins, 810 F.3d 375 (6th Cir. 2015).

       The flaw in Garcia-Loza’s argument is that the firearm count to which he pleaded did not

charge him with possessing the firearm in relation to a crime of violence, but rather with possessing

the firearm in furtherance of a drug trafficking crime (See Indictment, ECF No. 14; Plea

Agreement, ECF No. 33; Judgment, ECF No. 49). The definition of a drug trafficking crime is

provided in 18 U.S.C. § 924(c)(2). That definition was not involved in Davis and certainly not

declared vague by that decision.




Conclusion



       Because Defendant’s conviction is not rendered voidable by Davis, supra, his Motion to

Vacate should be dismissed with prejudice. Because reasonable jurists would not disagree with

this conclusion, it is also recommended that Petitioner be denied a certificate of appealability and




                                                  2
that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should

not be permitted to proceed in forma pauperis.



January 30, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                 3
